         Case: 1:20-cv-00118-JMV Doc #: 12 Filed: 09/02/20 1 of 1 PageID #: 34




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                ABERDEEN DIVISION

SAM W. LEE                                                                               PLAINTIFF

v.                                                                           No. 1:20CV118-JMV

CHICKASAWA COUNTY REGIONAL
CORRECTIONAL FACILITY, ET AL.                                                      DEFENDANTS


                                      FINAL JUDGMENT

       In accordance with the memorandum opinion entered this day, the instant case is

DISMISSED with prejudice for failure to state a claim upon which relief could be granted, counting

as a “STRIKE” under 28 U.S.C. § 1915(g).

       SO ORDERED, this, the 2nd day of September, 2020.


                                                     /s/ Jane M. Virden
                                                     UNITED STATES MAGISTRATE JUDGE
